DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/452128 filed on June 25, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1, 2, 4, 7, 8 and 10-12 are rejected under 102. Claims 3, 5, 6, 9 and 13-20 are rejected under 103.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 25, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement (IDS) submitted on April 21, 2020 was filed after the mailing date of the Application on June 25, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the log page" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the log page" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the log page" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the log page" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the log page" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8 and 10-12 is/are rejected under 35 U.S.C. 102 as being anticipated by Pardoe (US Patent Application 2017/0185335).


Claim 1. Pardoe teaches a storage device (View Pardoe Fig. 1, Component 100; ¶ 2, 3, 21; SSD), comprising: a non-volatile memory (View Pardoe ¶ 21, 25; nonvolatile memory); and a controller (View Pardoe Fig. 1, Component 120; ¶ 25, 26; SSD controller) configured to, upon detection of a power loss event, write LBA ranges to a log stored in the non-volatile memory and to provide the log to a host device (View Pardoe Fig. 3, Component 124; ¶ 2, 3, 8, 41, 47, 61; power loss/outage; L2P update log).



Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Pardoe further teaches a capacitor coupled to the controller (View Pardoe Fig. 2, Component 130; ¶ 11; capacitor).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Pardoe further teaches the controller is configured to detect the power loss event (View Pardoe ¶ 2, 3, 8, 61; power loss/outage).


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Pardoe further teaches the non-volatile memory is NAND (View Pardoe ¶ 21, 22; NAND).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Pardoe further teaches the storage device is client grade SSD (View Pardoe Fig. 1, Component 100; ¶ 2, 3, 21; SSD).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Pardoe further teaches means to deliver power to the storage device after detection of the power loss event (View Pardoe ¶ 23; backup power source).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 10.  Pardoe further teaches means to receive a power loss signal (View Pardoe ¶ 2, 3, 8, 61; power loss/outage).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe (US Patent Application 2017/0185335) in view of Kawada (US Patent Application 2009/0249010).



However, Kawada teaches the controller is configured to mark the LBA ranges as bad (View Kawada ¶ 28, 29, 75, 95; bad data/position of LBA address).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pardo with the controller is configured to mark the LBA ranges as bad since it is known in the art that a logical to physical address range can be corrupted (View Kawada ¶ 28, 29, 75, 95).  Such modification would have allowed a bad LBA address range to be provided to the controller.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe (US Patent Application 2017/0185335) in view of Osaki (US Patent Application 2007/0271422).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Pardoe does not explicitly teach the controller is configured to enumerate all completed write commands in which data was not committed to the non-volatile memory.

(View Osaki ¶ 45; assigned sequence number).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pardo with the controller is configured to enumerate all completed write commands in which data was not committed to the non-volatile memory since it is known in the art that write commands to be numbered (View Osaki ¶ 45).  Such modification would have all uncommitted write commands to be numbered.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe (US Patent Application 2017/0185335) in view of Kanno (US Patent Application 2016/0350003).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Pardoe does not explicitly teach the log is a single page.

However, Kanno teaches the log is a single page (View Kanno ¶ 52; single page).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pardo with the log is a single page since it is known in the art that a log (View Kanno ¶ 52).  Such modification would have all uncommitted write commands to be logged on a single page.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe (US Patent Application 2017/0185335) in view of Kanno (US Patent Application 2016/0350003) and further in view of de la Iglesia (US Patent 8,713,252).


Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Pardoe does not explicitly teach the controller is configured to: read LBA ranges from the log, and wherein the log is a page that lists delayed write failures; and provide the LBA ranges to a host device.

However, Kanno teaches the controller is configured to: read LBA ranges from the log (View Kanno ¶ 52, 59; read writing log).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pardo with the controller is configured to: read LBA ranges from the log since it is known in the art that LBA ranges can be read from a log page (View Kanno ¶ 52, 59).  Such modification would have all uncommitted write commands to be read from a log.


 
However, de la Iglesia teaches the log is a page that lists delayed write failures; and provide the LBA ranges to a host device (View de la Iglesia Col. 6, lines 21-26; overflow log).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pardo with the log is a page that lists delayed write failures; and provide the LBA ranges to a host device since it is known in the art that a delayed write command can be logged (View de la Iglesia Col. 6, lines 21-26).  Such modification would have all delayed write commands to be read from a log.

Claim(s) 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe (US Patent Application 2017/0185335) in view of de la Iglesia (US Patent 8,713,252) and further in view of Osaki (US Patent Application 2007/0271422).

Claim 13, Pardoe teaches a storage device (View Pardoe Fig. 1, Component 100; ¶ 2, 3, 21; SSD), and a controller coupled to the at least one memory device, the controller configured to: detect a power loss event (View Pardoe ¶ 2, 3, 8, 61; power loss/outage); wherein the one or more LBA ranges correspond to the data that was not committed to the memory device (View Pardoe ¶ 57, 58; acknowledged/uncommitted write commands); writing one or more LBA ranges to the log page (View Pardoe Fig. 3, Component 124; ¶ 2, 3, 8, 41, 47, 61; L2P update log), and deliver the one or more LBA ranges to a host device (View Pardoe Fig. 3, Component 124; ¶ 2, 3, 8, 41, 47, 61; L2P update log). 


Pardoe does not explicitly teach at least one memory device containing a delayed write failure log page; enumerate all completed write commands in which data was not committed to the memory device.

However, de la Iglesia teaches comprising: at least one memory device containing a delayed write failure log page (View de la Iglesia Col. 6, lines 21-26; overflow log); 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pardo with at least one memory device containing a delayed write failure log page since it is known in the art that a delayed write command can be logged (View de la Iglesia Col. 6, lines 21-26).  Such modification would have all delayed write commands to be read from a log.

The combination of teachings do not explicitly teach enumerate all completed write commands in which data was not committed to the memory device.

(View Osaki ¶ 45; assigned sequence number); 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pardo with enumerate all completed write commands in which data was not committed to the memory device since it is known in the art that write commands to be numbered (View Osaki ¶ 45).  Such modification would have all uncommitted write commands to be numbered.

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 13.  Pardoe further teaches the memory device is NAND (View Pardoe ¶ 22, 22; NAND).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 13.  Pardoe further teaches the controller is further configured to receive power from a capacitor after detecting the power loss event and prior to writing the LBA ranges to the log page (View Pardoe ¶ 11, 23; backup power source)

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe (US Patent Application 2017/0185335) in view of de la Iglesia (US Patent 8,713,252) in view of Osaki (US Patent Application 2007/0271422) and further in view of Kanno (US Patent Application 2016/0350003).

(View Pardoe ¶ 5; power circuit).

Pardoe does not explicitly teach check the log page for one or more LBA ranges.

However, Kanno teaches check the log page for one or more LBA ranges (View Kanno ¶ 52, 59; read writing log).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pardo with check the log page for one or more LBA ranges since it is known in the art that LBA ranges can be read from a log page (View Kanno ¶ 52, 59).  Such modification would have all uncommitted write commands to be read from a log.

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  Pardoe further teaches the controller is further configured to make the log page available to the host device (View Pardoe ¶ 41, 47; L2P table).

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 14.  Pardoe further teaches the controller is further configured to receive the data that was not committed to the memory device from locations other than a host device, (View Pardoe ¶ 57, 58; acknowledged/uncommitted write commands).


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe (US Patent Application 2017/0185335) in view of de la Iglesia (US Patent 8,713,252) in view of Osaki (US Patent Application 2007/0271422) and further in view of Kawada (US Patent Application 2009/0249010).

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 13.  Pardoe does not explicitly teach the controller is further configured to mark the one or more LBA ranges as bad in the log page,

However, Kawada teaches the controller is further configured to mark the one or more LBA ranges as bad in the log page (View Kawada ¶ 28, 29, 75, 95; bad data/position of LBA address).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pardo with the controller is further configured to mark the one or more LBA ranges as bad in the log page since it is known in the art that a logical to physical address range can be corrupted (View Kawada ¶ 28, 29, 75, 95).  Such modification would have allowed a bad LBA address range to be provided to the controller.


Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  Kawada further teaches the controller is further configured to communicate to the host device that the one or more LBA ranges are bad (View Kawada ¶ 117; host adapter).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Desai (US Patent Application 2020/0081830) teaches LBA address ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAI E BUTLER/Primary Examiner, Art Unit 2114